SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
363
CA 10-01847
PRESENT: SCUDDER, P.J., CENTRA, SCONIERS, GORSKI, AND MARTOCHE, JJ.


EMILY CAMHI, PLAINTIFF-APPELLANT,

                     V                                             ORDER

ERIC W. RUCKERT, DDS AND
ORAL & MAXILLOFACIAL SURGERY ASSOCIATES,
DEFENDANTS-RESPONDENTS.


DAVIDSON FINK, LLP, ROCHESTER (DONALD A. WHITE OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HANCOCK & ESTABROOK, LLP, SYRACUSE (ASHLEY D. HAYES OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered April 22, 2010 in a dental malpractice
action. The order granted defendants’ motion for summary judgment
dismissing plaintiff’s complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court